Title: To George Washington from Jean Le Mayeur, 28 August 1786
From: Le Mayeur, Jean-Pierre
To: Washington, George

 

sir
Bath August 28. 1786.

i should have wrote thre weks ago to your Excellancy had not mr Rumsey deceivd me in his departure from this place. probably he suspected my informing you of the situation of your Building—which he has not done well—Colo. jno. Washington and Mr Georges Lewes agree with me in oppinion of mr Rumsey performance.
should your Excellancy proper to write to me i shall get it at the post office in Philadelphia as i Expect to be there in ten or twelve days at farthest—and i hope to be at mountvernon by the first days of octobr when i Entend to Give to General a narration of all the civelities i have recived from Generl smallwood but for that i make him fine Gentleman in transplanting front teeth in his head. of which he wrot me he is Extremely satisfay.
i Shall refers to Mr Randolph ow will set of from here in 5 or 6 days on his way to mountvernon, & for the news at Bath.
i hope Lady Washington and Major and all Washingtons are well. I have the honour to be with Great Respect and veneration of your Excellancy his most obt and humle serviteur

j. Le Mayeur

